Title: From Thomas Jefferson to Homberg & Homberg Frères, 29 June 1788
From: Jefferson, Thomas
To: Homberg & Homberg Frères


          
            
              Gentlemen
            
            Paris June 29. 1788.
          
          I have now the honour to return you the paper you were so kind as to inclose me on the subject of whale oil. Immediately on the receipt of it, I asked the opinion of the Redacte[ur] of the Arrêt of Dec. 29. whether the duty should be paid on the gross or nett weight. His answer was that it had [been] his intention, in wording the Arret, to have the duties [paid] on the weight of the oil only, not on that of the barrel. [But on] examining the expression he had used, he found [that some] doubt might be raised by those disposed to doubt. He the[n re]commended to me to ask an explanatory decision of the counci[l, which I] shall do, but not immediately; as there will be some other matters a while hence, and I would wish to make one trouble only for them, out of many. I am obliged to you for informing me of this matter, as I always shall of all others concerning our commerce which may arise; & have the honour to be, Gentlemen, Your most obedient humble servt,
          
            Th: Jefferson
          
        